Name: 95/244/EC: Commission Decision of 7 June 1995 amending Decision 92/594/EEC on the multiannual guidance programme for the fishing fleet of Ireland for the period 1993 to 1996 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  environmental policy
 Date Published: 1995-07-15

 Avis juridique important|31995D024495/244/EC: Commission Decision of 7 June 1995 amending Decision 92/594/EEC on the multiannual guidance programme for the fishing fleet of Ireland for the period 1993 to 1996 (Only the English text is authentic) Official Journal L 166 , 15/07/1995 P. 0025 - 0028COMMISSION DECISIONof 7 June 1995amending Decision 92/594/EEC on the multiannual guidance programme for the fishing fleet of Ireland for the period 1993 to 1996(Only the English text is authentic)(95/244/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3699/93 of 21 December 1993 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products (1), and in particular Article 6 (5) and (6) thereof, Whereas in application of the provisions of point 7 of the Annex to Commission Decision 92/594/EEC (2), the Commission considered that a revision of the programme was necessary, in the light of the experience gained and the provisions of national and Community regulations in force, in order to take into account new elements which improve the conditions under which the programmes are executed and thus to ensure that the objectives fixed by the programme are better respected; Whereas among the new elements mentioned in the first recital it is appropriate to take into account a certain number of new provisions, such as: - the provisions for the harmonization of fishing vessel measurements in accordance with Council Regulation (EC) No 3259/94 of 22 December 1994 amending Regulation (EEC) No 2930/86 defining the characteristics of fishing vessels (3), - the provisions to express the objectives of the programmes in terms of fishing effort, including the level of activity of the vessels, and the declaration procedures adopted in the framework of Commission Regulation (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community (4), - the new Community and national regulatory provisions or techniques apply to the management of fleet fishing capacity and activity falling within the scope of the present programme, - the grouping of fleet segments where this respects the fishing effort reduction rates to be applied on the most sensitive fish stocks; Whereas in the application of the provisions of Article 11 of Council Regulation (EEC) No 3760/92 (5) the Council adopted Decision 94/15/EC (6) relating to the objectives and detailed rules for restructuring the Community fisheries sector over the period 1 January 1994 to 31 December 1996 with a view to achieving a lasting balance between the resources and their exploitation; whereas the modifications adopted by the present Commission Decision may not change or reduce the scope of the guidelines adopted by the Council; Whereas certain Member States were not able to forward before the required deadline all of the data and information to allow the Commission to adopt before 31 December 1994 the draft Decisions concerning the mid-term review of the programmes; Whereas the measures provided for in the present Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISIONArticle 1Decision 92/594/EEC is amended as follows: 1. In Article 2 in the first paragraph 'capacity' is replaced by 'effort'. 2. In Article 4, the sentence 'At the latest by 15 February and 31 July of each year for the previous six-month period ending on 31 December and 30 June respectively . . .' is replaced by 'At the latest by 31 March of each year for the previous year ending on 31 December . . .'3. In the Annex: - In point 1 'Segmentation' the following paragraphs are added: 'Identification of segmentsFor each segment of the fleet a corresponding list of vessels and their characteristics are transmitted to the Commission by the Member State before 31 December 1994, in accordance with the procedures described in the framework of Commission Regulation (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community (*), and in particular Annex I thereof and the categories of programmes defined therein. Grouping of segmentsSubject to the agreement of the Commission, the Member State can group several segments of the fleet. In this case, the rate of reduction applied is that corresponding to the most sensitive of the stocks targeted by the group which applies to the new segment thus formed. Management of segments with polyvalent vesselsFor clearly defined fisheries, the Member State can subsegment the fleet composed of polyvalent vessels targeting alternatively demersal, benthic or pelagic stocks. Each subsegment is distinguished by the sum of the fishing effort devoted to it, and registered as such in the table of objectives shown in the Annex to the present Decision. The management of the corresponding fishing effort must be in accordance with the procedures of Article 4 of Regulation (EC) No 109/94. (*) OJ No L 19, 22. 1. 1994, p. 5.'- In point 2 'Final objectives by segment': - the text in brackets in the first paragraph, namely '(tonnage in GRT and engine power in kW)' is replaced by '(tonnage in gross tonnage (GT) and engine power in kilowatts (kW))', - the following new paragraph is added at the end of this point: 'The application of the preceding formula to determine the final objectives in GT by segment takes into account, the estimation of GT as at 1 January 1992 for each of these segments on the basis of the provisions of Commission Decision 95/84/EC (**), and in particular the submission to the Commission by the Member States of the data on the GT of the fleet as at 15 March 1995. The utilization of these data, segment by segment, to estimate the GT values at the start of the programme takes into account the history of the vessels as recorded in the fishing vessel register of the Community, including the vessels which disappeared or were constructed between 1 January 1992 and 15 December 1994. The GT of the fleet at 1 January 1992 is the sum of the GT by segment thus obtained. The value in GT of the global objectives for 31 December 1991 is determined by the application of the following formula: obj. 91 (GT) = obj. 91 (GRT) Ã  sit. 91 (GT)/sit. 91 (GRT)where: obj. 91 (GT) = objective for 31 December 1991 in gross tonnageobj. 91 (GRT) = objective for 31 December 1991 in gross registered tonnagesit. 91 (GT) = situation at 1 January 1992 in gross tonnagesit. 91 (GRT) = situation at 1 January 1992 in gross registered tonnageThe estimation of GT at 1 January 1992 of vessels which have since been permanently withdrawn from the national and Community fishing vessel registers and for which the remeasurement formulae defined by Decision 95/84/EC cannot be applied, will be made by applying the ratio GT/GRT of existing vessels in the same length class and belonging to the same segment. (**) OJ No L 67, 25. 3. 1995, p. 33.'- In point 5 'Implementation and monitoring' the third indent is replaced by the following: '- data permitting the measures implemented under this programme to be monitored, in accordance with the provisions of Regulation (EC) No 109/94 concerning the fishing vessel register of the Community, and in particular Articles 4 and 5 thereof.'- Point 6 'Planned measures' is deleted. - Point 7 'Revision of the programme' becomes point 6. The second and third paragraphs are deleted4. The table of objectives presented at the end of the Annex is deleted and replaced by the table annexed to the present Decision. Article 2This Decision is addressed to Ireland. Done at Brussels, 7 June 1995. For the CommissionEmma BONINOMember of the Commission(1) OJ No L 346, 31. 12. 1993, p. 1. (2) OJ No L 401, 31. 12. 1992, p. 39. (3) OJ No L 339, 29. 12. 1994, p. 11. (4) OJ No L 19, 22. 1. 1994, p. 5. (5) OJ No L 389, 31. 12. 1992, p. 1. (6) OJ No L 10, 14. 1. 1994, p. 20.